DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2022 has been entered.

Application Status
The Amendments and Remarks filed 07 April 2022 in response to the Advisory Action of 28 January 2022 and Office action of 07 October 2021 are acknowledged and have been entered. Claims 34 and 35 are cancelled. Claims 1-4, 6-7, 9-16, 21-22, 25, and 28 are pending.  Claims 11-16, 21-22, 25 and 28 remain withdrawn from prosecution as being drawn to non-elected subject matter.  Claims 1-4, 6-7, and 9-10 are under examination on the merits.

Priority
	
Acknowledgment is made of applicant’s claim for priority based on application 62/715,498 filed 08/07/2018. 

Withdrawn Rejections 

Claims 34 and 35 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention in the office action mailed 07 October 2021.  Claims 34 and 35 have been cancelled; therefore this rejection is withdrawn. 

The rejections of claims 1-3, 6-7, 9-10, and 34-35 under 35 U.S.C. 103 as being unpatentable over Magalhaes in view of Thorsness and Salvado in the office action mailed 07 October 2021 has been withdrawn.  New rejections are set forth below.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magalhães (Magalhães et. al. 2017. J Ind. Microbiol. Biotechnol. 44:1203–1213) in view of Lee (Lee et al. Cell 135, 1065–1073, December 12, 2008), Thorsness (US 2014/0302577 A1), and Wolters (Wolters et al. Genetics, Vol. 209, 307–319 May 2018).
Regarding claim 1-3, 6-7 and 9, Magalhães teaches a hybrid yeast generated by crossing the cryotolerant Saccharomyces eubayanus with a Saccharomyces cerevisiae wine strain and assessed the suitability of the hybrids for low-temperature cider fermentation [abstract].  Magalhães teaches that the hybrid strains outperformed Saccharomyces cerevisiae , which was sensitive to low temperatures [abstract]. Magalhães teaches that 37°C is a restrictive temperature for Saccharomyces eubayanus and they are unable to grow [pg. 1204, col. 2, para 2; Fig. 1].  Magalhães teaches that mitochondria inheritance can influence the phenotypic properties (i.e. temperature tolerance) of new hybrids [pg. 1210, col. 2, para 2].  Magalhães further teaches where the temperature employed in alcoholic beverages fermentations impacts the sensorial properties of the final product and that there are several reasons why cold fermentations (i.e., lower than 15 °C) are preferred over warm fermentations and that it is necessary to have yeast strain that is able to survive and retain metabolic activity at these temperatures if fermentation is to proceed efficiently [pg. 1203, col. 2, para 1].  Magalhães teaches that interspecific hybridization can apparently be used effectively to improve low-temperature fermentation performance (i.e. increased cold tolerance) without compromising product quality [abstract].  
Magalhães does not teach treating a first yeast strain with a mitochondria elimination agent to produce a first mitochondria-null yeast strain.
Lee teaches a method of making a yeast hybrid having a selected mitotype by mating a mitochondria null yeast strain with another strain comprising a mitochondria [pg. 1067, col. 2, para 3].
Regarding claim 4, Lee teaches crossing Saccharomyces bayanus, and Saccharomyces cerevisiae to generate a hybrid diploid, thereby teaching where each strain is haploid [pg. 1066, col. 1, para 3; S1].
Thorsness teaches methods for enhancing yeast fermentation of plant material through the genetic modifications of non-respiring yeast, i.e. Saccharomyces cerevisiae, through the alteration of yeast nuclear or mitochondrial genes required for growth on non-fermentable carbon sources [0042].  Thorsness teaches that transgenic yeast of the present disclosure having a nonfunctional or absent mitochondrial DNA express enhanced fermentation and improved growth [0042].  Thorsness teaches that yeast strains with intact, fully-functional mtDNA (ρ+ strains) can be converted into strains without mtDNA (ρ° strains) or with dysfunctional mtDNA (ρ- strains) by inclusion of ethidium bromide (EtBr), i.e. a mitochondrial elimination agent, in the growth media [0046].
Wolters teaches the production of mitochondria recombinants that were Saccharomyces cerevisiae  strains that contained different mitochondrial genomes [pg. 309, col. 2, para 2; pg. 311, col. 2 - pg.31, col.1, para 1; Fig 1].  Wolters teaches that certain mitotypes provide growth advantages during growth under temperature stress conditions [pg. 308, col. 2, para 1; Table 2].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Magalhães by treating the Saccharomyces cerevisiae strain with EtBr to produce a Saccharomyces cerevisiae  mitochondria-null yeast strain prior to mating the Saccharomyces cerevisiae  and Saccharomyces eubayanus strains to produce Magalhães’ hybrid with a Saccharomyces eubayanus mitotype.  Lee teaches mating a mitochondria-null yeast strain, Thorsness teaches a method for generating the mitochondria-null yeast strain, and Wolters teaches that mitotypes confer thermal tolerance.  Therefore this modification would amount to a combination of prior element according to known methods to yield the predictable result of generating a mitochondria-null yeast strain for the purpose of producing a hybrid with a selected mitotype.

Regarding claim 10, the teaching of Magalhães, Lee, Thorsness, and Wolters, and discussed above as applied to claims 1-3, 6-7, and 9 and similarly apply to claim 10.  
Lee does not teach where the first yeast strain is Saccharomyces eubayanus and the second yeast strain is Saccharomyces cerevisiae.  Magalhães additionally teaches that naturally cold-tolerant strains like Saccharomyces eubayanus tend to have higher ethanol sensitivity (a phenotypic property) than Saccharomyces cerevisiae and may, therefore, be less suitable for alcoholic fermentation [pg. 1203, col. 2, para 2].  Magalhães teaches that Saccharomyces cerevisiae was a wine strain and that cider is lower in alcohol than wine [pg. 1204, col.2, para 1-2].   Magalhães also teaches that the hybrid C967 plotted closely to the S. cerevisiae parent, and produces a compound with higher alcohols [Fig. 4].   It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Magalhães, Lee, Thorsness, and Wolters wherein the first yeast strain is Saccharomyces eubayanus and the second yeast strain is Saccharomyces cerevisiae for the advantage of generating a yeast strain containing Saccharomyces cerevisiae mitochondria that are capable of fermentations at higher temperatures and for producing wine and drinks with higher alcohol concentrations than cider.  


Response to Arguments
Applicants argue that none of the references cited, in the office action mailed 10/07/2021,  teach methods for controlling the inheritance of mtDNA (i.e. generating yeast hybrids with a selected mitotype), or teach that there is an association between mitotype and thermal tolerance.  Applicants arguments are moot in view of the new rejections set forth above.  Lee teaches a method for controlling the inheritance of mtDNA by crossing a mitochondria null yeast with a yeast having the desired mitotype as discussed above.  Wolters and Magalhaes in combination teach and suggest that this is an association between mitotype and thermal tolerance by demonstrating that the mitotype of yeast strains determine temperatures at which these strains grow.  Therefore there would be a motivation to combine the cited prior art references to select a particular mitotype in a yeast cross to control the thermal tolerance of the yeast, and a reasonable expectation of success in doing so. 
Applicants argue that based on the teachings of Magalhaes, a skilled artisan would not understand that the S. eubayanus mitotype confers thermal tolerance, and may instead believe that thermal tolerance is conferred by the nuclear genome.  Applicant’s arguments have been considered and found unpersuasive.  Magalhaes teaches that temperature tolerances based on the origin of yeast hybrid mitochondria [Fig. 1; pg. 1210, col. 1, para 2-3].  Magalhaes does not teach an association of yeast nuclear genome with temperature tolerance.  Therefore when Magalhaes teaches that a higher proportion of S. eubayanus genetic material in lager yeast hybrids appears to relate with the cold tolerance of these strains, it is reasonable that the genetic material is that of the mitochondria, not nuclear.  
	

	Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                
/SCARLETT Y GOON/QAS, Art Unit 1600